Citation Nr: 0311149	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO. 99-08 153	)			DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for spinal meningitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and E.B.


ATTORNEY FOR THE BOARD

William J. Jefferson  III,  Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1967; his report of separation from service shows that his 
discharge was due to hardship.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).   In 
November 1998 the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of service connection for spinal meningitis.  The veteran 
disagreed with the determination, and in April 1999 the RO 
reopened and then denied the veteran's claim on the merits.  
In January 2001 a personal hearing was held at the Board, 
conducted by the undersigned Board member.  In May 2001, the 
Board remanded the case to the RO for additional development.  


FINDING OF FACT

Spinal meningitis was not manifested during the veteran's 
active duty or for many years thereafter, nor is spinal 
meningitis otherwise related to service.  


CONCLUSION OF LAW

Spinal meningitis was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record in this case includes the veteran's 
service medical records, VA treatment records, along with 
private treatment records.  In May 2001, based on information 
provided by the veteran, the Board remanded this case to the 
RO, specifically requesting that they contact the National 
Personnel Records Center (NPRC) to search for additional 
service medical records of the veteran regarding treatment of 
spinal meningitis from August to December 1966.  The NPRC 
responded with additional service records, however, those 
records were not pertinent concerning service connection for 
spinal meningitis.  It appears that after reasonable efforts 
by VA to assist in this matter, there is no indication that 
any other pertinent service medical records are available.  
In addition, there is no need for a medical examination or 
opinion in this case since (for reasons hereinafter 
explained) the record as it now stands includes sufficient 
competent evidence to decide the veteran's claim.  38 C.F.R. 
§ 3.159.  

Further, the record shows that the veteran has been notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection.  The 
discussions in the rating decisions and Statements of the 
Case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  In the December 2002 Supplemental Statement of the 
Case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Considering the foregoing, the Board therefore finds that the 
notice requirements of the new law and regulation have been 
met

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Legal Criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Although an appellant may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
disability is present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

Factual Background

Service medical records show that the veteran was seen on 
several occasions from August to December 1966 for various 
complaints, including sore throat and congestion.  The 
veteran was admitted to the General Leonard Wood Army 
Hospital at Fort Leonard Wood in October 1966.  A sore 
throat, cough, headache and stiff neck were his pertinent 
complaints.  Examination revealed a fever and red throat.  
Blood tests, urinalysis, a throat culture and chest x-ray 
were conducted.  The medical diagnosis was an upper 
respiratory infection.  There was no reference to meningitis.  
He was released to duty after 3 days.  At the time of 
separation examination in June 1967, the veteran did not 
report any past meningitis, and there was no reference to 
meningitis in the separation examination report.    

In a VA form 21-526, Application for Compensation or Pension, 
received in May 1981, the veteran reported that during 
service, on an unknown date, he was exposed to spinal 
meningitis.   The veteran reported back injuries in 1976 
along with injuries and headaches in 1979 and 1981.   In a 
statement received in January 1982, the veteran claimed that 
meningitis that he suffered from in service had contributed 
to his back problems.  

The report of a VA medical examination in March 1990 includes 
reference to a history of spinal meningitis during service in 
1966.  It was reported that he had headaches, a stiff neck, 
and fever and that he was hospitalized.  It was stated that 
he continued to have headaches for several months but fully 
recovered and he was discharged.  The March 1990 examination 
diagnosis was status post spinal meningitis which developed 
in boot camp and that he seemed to have recovered without 
significant residuals.  In a contemporaneous mental health 
examination report it was indicated that the veteran reported 
that he received a medical discharge from service subsequent 
to hospitalization for several months due to spinal 
meningitis.   

In a June 1995 VA Aid and Attendance examination report it 
was indicated that the veteran had a history of meningitis in 
1967.  

In an August 1995 statement the veteran reported that he 
contracted spinal meningitis during basic training and that 
he was "recycled" and a candidate for a medical discharge.  

Private hospital records dated in July 1997 show that the 
veteran received treatment for seizures.  A lumbar puncture 
and laboratory tests were performed.  The hospital records 
show that a neurology service consultation indicated that the 
veteran's seizures were secondary to meningitis.  The 
diagnoses were:  New onset, seizure disorder; meningitis.  
Antibiotics were administered.    VA clinical records report 
the veteran was transferred to a facility for treatment of 
biogenic meningitis.  

At a May 2001 personal hearing at the Board, the veteran 
testified that during basic an epidemic of spinal meningitis 
occurred.  He stated that the epidemic occurred around 
September or October 1966 and that one person died of the 
disorder.  The veteran testified that while training he 
became unconscious and the next thing he knew he was in the 
post hospital.  He was subsequently informed that he was to 
be "recycled."  He stated that he was not given any 
medication.  The veteran testified that he did not have 
physical problems associated with spinal meningitis when he 
left service in 1967.  An acquaintance of the veteran who 
identified herself as a practical nurse and lived with the 
veteran indicated that the veteran had a seizure and it was 
reported to her that it was thought the veteran had 
meningitis, which he had had for many years.  The veteran 
stated that VA doctors indicated that traces of meningitis 
were found but it was not indicated when it developed.  

Service medical records received in October 2002 from the 
NPRC were duplicative of records already received and did not 
reveal any pertinent medical findings.  

Analysis

The veteran strongly contends that he contracted spinal 
meningitis during service while in basic training.  He has 
testified that he suffered from this illness during his basic 
training in September or October 1966 at Fort Leonard Wood.  

The record does include records of a 3 day hospitalization in 
October 1966 at Fort Wood.  Those records do show complaints 
of cough, sore throat, stiff neck and headaches.  However, 
after undertaking various tests and examining the veteran, it 
was the opinion of military medical personnel that the 
veteran's symptoms were indicative of an upper respiratory 
infection.  There is no mention in these records to any 
suspicion of meningitis or findings of meningitis.  The Board 
believes it of significance that subsequent service medical 
records also do not refer to any history of meningitis, and 
no complaints, history, or findings of meningitis were 
reported at the time of separation examination in June 1967.  
Moreover, there is no post-service evidence showing that 
meningitis was even mentioned until the veteran's initial 
claim in 1981.  While the Board has considered the veteran's 
assertions regarding meningitis during service, the records 
contemporaneous with his service simply do not support his 
contentions.  In fact, the service records show that what was 
apparently the hospitalization referred to by the veteran as 
being for meningitis was actually for what was diagnosed as 
an upper respiratory infection.  The Board also notes that 
the veteran has in the past apparently reported that his 
discharge from service was due to spinal meningitis, but 
service records show that he was discharged by reason of 
hardship.  In fact, the veteran admitted as much in a written 
communication received in 1968, years before his initial 
claim based on spinal meningitis.  In the Board's view, this 
detracts to some extent from the accuracy of the veteran's 
recollection of the details of his active service. 

Again, the Board has reviewed the veteran's entire service 
medical records, including his discharge physical examination 
records, and they are completely absent for any complaints, 
treatment or findings referable to spinal meningitis.  The 
record goes on to show that the veteran first claimed spinal 
meningitis in 1981, approximately fourteen years after his 
period of military service.  Further review of the record is 
noteworthy for the fact that in 1997, he received treatment 
for episodes of seizures, culminating in a diagnosis of 
biogenic meningitis.  While this occurrence is significant 
for medical evidence of meningitis, it must also be noted 
that despite the 1997 biogenic meningitis diagnosis, there is 
no medical evidence linking the disorder to the veteran's 
period of service.  This is in addition to the absence of 
medical evidence of meningitis during service.  

The Board is aware that the medical data of record includes 
several treatment entries indicating that the veteran had a 
history of meningitis during service.  However, this medical 
information is based on medical history provided by the 
veteran.  Information recorded by a medical examiner, 
unenhanced by any additional medical comment, is not 
competent medical evidence.  Le Shore v. Brown, 8 Vet. App. 
406 (1995).  

In sum, the Board finds that the clear preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for spinal meningitis.  It follows that 
the Board is unable to find such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals
	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

